Citation Nr: 1828966	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  05-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia prior to October 11, 2011, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

During the pendency of this appeal, by a rating decision in November 2012 the disability rating for the right knee was increased to 20 percent effective October 11, 2011.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case has an extended procedural history and was remanded for additional development, most recently, by the Board in September 2016.

The record reflects the Veteran appointed the above-named private attorney to represent him concerning the present claim currently before the Board, and that representation is limited to this claim only.  

Disabled American Veterans remains the Veteran's authorized representative in all other matters, which are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this issue on appeal.

Specifically, pursuant to the September 2016 remand, the Veteran underwent a VA examination in September 2017 to determine the current severity of his service-connected right knee disability.  The examiner did not assess pain in both active and passive motion, but rather stated passive range of motion testing, as well as testing in nonweight bearing, could not be performed because it was not medically appropriate.  The examiner provided no further explanation.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  

While the AOJ correctly sought clarification concerning the VA examiner's statement as to why passive range of motion was not tested, in a December 2017 addendum opinion report a VA physician merely reiterated that passive range of motion testing could not be performed because it was not medically appropriate, without further explanation.  

In light of the above, and as the Veteran's representative asserted that the VA examination is inadequate and has specifically requested a new VA examination, the Board finds that the September 2017 knee examination is inadequate because it is incomplete, and that a new examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dated since October 2017.  If possible, the Veteran should submit these and any other pertinent record himself in order to expedite the case. 

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability, to include any functional effects.  The Veteran's claims file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

a) The examiner should determine the range of motion of the Veteran's right ankle in degrees.  Range of motion testing must include both passive and active motion, and in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged joint.  It should be indicated whether and at what point during the Veteran's range of motion he experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or medically inappropriate in this case, he or she should clearly explain why that is so.

If the Veteran endorses flare-ups of symptoms the examiner must comment on the functional limitations of the right knee during flare-ups, and the effect of pain on range of motion.  If there is no flare-up at the time of the examination, the examiner is asked to opine on further functional limitations based on the Veteran's subjective complaints and history.  

b) The examiner should state whether there is right knee instability that is best characterized as moderate or severe.

c) The examiner should assess the impact of the Veteran's service connected right knee disability, on his activities of daily living, including his occupational functioning. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that she/ he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




